—Determination unanimously confirmed without costs and petition dismissed. Memorandum: The positive results of the EMIT tests constitute substantial evidence supporting the Hearing Officer’s determination that petitioner violated inmate rule 113.24 (7 NYCRR 270.2 [B] [14] [xv] [using drugs]; see, Matter of Lahey v Kelly, 71 NY2d 135). We reject petitioner’s contention that the Hearing Officer failed to act in a fair and impartial manner (see, Matter of Hooper v Goord, 247 AD2d 884). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Hayes, J. P., Wisner, Hurl-butt and Kehoe, JJ.